Citation Nr: 1002489	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-15 995	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
condition, to include carpal tunnel syndrome.  

2.  Entitlement to service connection for a bilateral hand 
condition, to include aggravation of a pre-existing left hand 
injury.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1991 to 
March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

In May 2009, the Board remanded the Veteran's claims for 
further development. Specifically, the Veteran asserted that 
she wished to be scheduled for a VA Travel Board hearing, and 
such was ordered scheduled by the Board.  

In November 2009, the Veteran presented sworn testimony 
before the undersigned Acting Veterans' Law Judge (AVLJ) 
sitting at the Muskogee RO.  A transcript of the hearing has 
been associated with the Veteran's claims folder.  Thus, 
there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.

First, the Veteran testified at the November 2009 VA Travel 
Board hearing that she was currently receiving treatment for 
her claimed bilateral hand and wrist conditions from the 
Muskogee VAMC as well as two private medical professionals, 
J.H.K., M.D. and M.E.M., D.C.  The Veteran's claims file is 
devoid of VA outpatient treatment records.  Such must be 
obtained.  Additionally, while both J.H.K., M.D. and M.E.M., 
D.C. submitted statements concerning the Veteran's claimed 
conditions in July 2007, there are no private treatment 
records from J.H.K., M.D. contained in the claims file, and 
the most recent private treatment records from M.E.M., D.C. 
are dated from November 1, 2005.  Updated private treatment 
records from these two medical professionals should also be 
obtained.  

Second, the competent medical and other evidence of record 
suggests that the Veteran had a left hand injury which pre-
existed her service.  See e.g., the Veteran's February 1991 
entrance examination report and the November 2009 VA Travel 
Board hearing transcript.  However, the Veteran has not 
received proper notice of how to substantiate a claim for 
service connection of a pre-existing disability based on 
aggravation under 38 C.F.R. § 3.306 (2009).  The Veteran must 
be provided such notice.  

Third, there is conflicting medical evidence concerning the 
existence, nature and etiology of the Veteran's claimed 
bilateral hand and wrist conditions.  The statements from the 
Veteran's private physicians diagnose the Veteran with pain 
and weakness in both wrists and hands and opine that such is 
related to her service.  Dr. J.H.K. indicated he had review 
of her service medical records in addition to examining the 
Veteran.  Yet, as above noted, no private medical records, to 
include results of neurological or other testing conducted, 
are of record.  Report of VA examination by QTC conducted in 
October 2007 shows findings of numbness sensation in the 
bilateral wrists and hands.  The examiner stated that the 
diagnosis was based on both subjective report of the Veteran 
and objective observation by physical examination.  However, 
the examiner did not state that the Veteran's medical records 
had been reviewed.  The November 2008 report of VA 
examination for peripheral nerves reflects findings of 
borderline slowing of the left median sensory nerve that the 
examiner stated did not meet statistical significant for the 
diagnosis of carpal tunnel syndrome, but did suggest early 
relative slowing.  The report shows a diagnosis of subjective 
weakness and numbness in the left hand with normal 
examination and an opinion that such manifestations is less 
likely as not caused by or the result of occupation in 
service.  This examiner stated that the Veteran's claims file 
was reviewed, but discussed only the left hand and not the 
left wrist or right upper extremity complaints.  

Moreover, concerning the Veteran's claimed left hand 
condition, the RO is reminded that when no pre-existing 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the burden falls 
on the government to rebut the presumption of soundness.  The 
correct standard for doing requires the VA show by clear and 
unmistakable evidence (1) the Veteran's disability existed 
prior to service and (2) the pre-existing disability was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

In light of above, the record presents and inadequate basis 
upon which to adjudicate the present claims.  The Veteran 
should be afforded additional VA neurological and orthopedic 
examinations to determine the nature, extent and etiology of 
any manifested bilateral hand and wrist disorder, and must 
include review of the entire record, including the Veteran's 
lay statements.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); McClendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also Davidson v. Shinseki,  581 F.3d 1313 (Fed. Cir. 2009).  
The RO must adjudicate the case appropriately as one 
involving the possibility of aggravation of pre-existing 
condition.  See Wagner, at 370 F.3d 1089.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all appropriate VCAA 
notification has been given the Veteran.  
In particular, ensure that she has been 
given notice of the type and kind of 
evidence needed to prevail in a claim for 
service connection based aggravation of a 
pre-existing condition under 38 C.F.R. 
§ 3.306 (2009).

Inform the Veteran that she may submit 
medical records documenting her treatment 
for manifestations of her claimed 
bilateral hand and wrist conditions from 
her discharge from active service in 1998 
to the present to establish continuity of 
symptomatology.  In the alternative, she 
may submit lay statements of individuals 
who knew her in service and/or family 
members and friends who knew her prior to 
and immediately after his discharge and 
can attest to their observations that she 
had trouble grip and weakness of the 
hands and wrists during active service 
and from her discharge to the present.  
Additionally, the Veteran may submit 
additional medical nexus opinion evidence 
from her private physicians.  

2.  Copies of any outstanding records of 
treatment, VA and non-VA, accorded the 
Veteran for her claimed bilateral hand 
and wrist conditions should be obtained 
and made part of the claims file.  
Specifically, all VA outpatient treatment 
records, all private treatment records 
from J.H.K., M.D., and private treatment 
records from M.E.M., C.D. dated from 1998 
to the present should be obtained.  

3.  Schedule the Veteran for the 
appropriate VA examinations, to include 
neurological and orthopedic, by the 
appropriate medical professionals to 
determine the nature, extent, and 
etiology of any manifested bilateral 
wrist pathology, to include carpal tunnel 
syndrome and bilateral hand pathology, to 
include aggravation of a pre-existing 
left hand injury.  All indicated tests 
and studies should be performed.  The 
claims folder and a copy of this remand 
must be provided to the examiner in 
conjunction with the examination.

The examiners should provide an opinion 
with regard to each question listed 
below.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

a.  Does the Veteran manifest any 
diagnosed condition of either wrist, to 
include carpal tunnel syndrome?  

b.  If so, is the diagnosed condition(s) 
of either wrist in any way at least as 
likely as not the etiological result of 
the Veteran's service or, in the 
alternative, had its(their) onset during 
active service?

c.  Does the Veteran manifest any 
diagnosed condition of either hand?  

d.  If so, is the diagnosed condition(s) 
of either hand in any way at least as 
likely as not etiologically related to 
the Veteran's service or, in the 
alternative, had its(their) onset during 
active service?

e.  Concerning the Veteran's left hand 
only, does the evidence of record clearly 
and unmistakably show that the Veteran 
has a diagnosed orthopedic left hand 
injury that existed prior to her entry 
onto active duty in July 1991?

f.  If the VA examiner finds that an 
orthopedic left hand condition existed 
prior to service, does the evidence of 
record clearly and unmistakably show that 
the pre-existing injury was not 
aggravated by service, beyond the natural 
progression of the disorder?  In this 
regard, the examiner is specifically 
asked to address whether the Veteran's 
currently manifested left hand condition 
could be an aggravation of the pre-
existing left hand injury.

g.  If the examiner finds that the 
current left hand condition did not exist 
prior to the Veteran's periods of active 
service, is it at least as likely as not 
that any current left hand condition had 
its clinical onset in service or is 
otherwise related to her complaints of 
numbness and weakness of grip in service?  

A complete rationale must be provided for 
all opinions rendered.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a bilateral wrist condition, to 
include carpal tunnel syndrome and 
service connection for a bilateral hand 
condition, to include aggravation of a 
pre-existing left hand injury, with 
application of all appropriate laws and 
regulations, including Wagner, at 370 
F.3d 1089, and Davidson, at 581 F.3d 
1313, and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until she is so informed.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


